Citation Nr: 0513937	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  97-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the lower extremities.

2.  Entitlement to a compensable disability rating for 
residuals of fractures of the 4th and 5th metacarpals of the 
left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976 with subsequent service in the Air Force 
Reserves.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1996 rating decision rendered by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On her April 1997 substantive appeal, the veteran requested a 
hearing before a Member of the Board.  However, in subsequent 
correspondence, the veteran's representative indicated that 
she desired a hearing before RO personnel rather than a 
hearing before the Board.  In July 1997, the veteran 
testified at a hearing before an RO hearing officer.  A 
transcript of this hearing is associated with the claims 
folders.


FINDINGS OF FACT

1.  The veteran's varicose veins are etiologically related to 
in-service trauma or her service-connected residuals of lower 
extremity fractures.

2.  Residuals of fractures of the fourth and fifth 
metacarpals with degenerative joint disease are manifested by 
post-traumatic changes of the wrist with limitation of motion 
of the wrist; the wrist is not ankylosed and any limitation 
of motion of the involved fingers is less than one inch. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for varicose veins 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2004).

2.  The criteria for a 10 percent rating, but not higher, for 
residuals of fractures of the fourth and fifth metacarpals of 
the left hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.71a, Diagnostic Codes 5219, 5223, 5227 
(2002); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5214, 5215, 5219, 5223, 
5227 and 5230 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letter dated in September 2001.  The veteran was informed of 
the evidence required to substantiate her claims, the 
information required from her to enable VA to obtain evidence 
on her behalf, and the assistance that VA would provide to 
obtain evidence on her behalf.  Although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in her possession, it informed her of the evidence 
that would be pertinent and that she should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on her behalf.  Therefore, the 
Board believes that she was on notice of the fact that she 
should submit any pertinent evidence in her possession.  
Following provision of the required notice, the RO 
readjudicated the veteran's claim.  There is no reason to 
believe that either of its decisions would have been 
different had the claims not been initially adjudicated prior 
to provision of the required notice.

The record also reflects that all pertinent, available 
evidence pertaining to the veteran's claims has been obtained 
and the veteran has been afforded several VA examinations.  
In October 2001, the veteran reported that she has not 
received any treatment for her service-connected left hand 
disability.  Neither the veteran nor her representative has 
identified any additional evidence that could be obtained to 
substantiate her claims.  Moreover, as explained below, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the veteran's service connection 
claim and her entitlement to a 10 percent rating for the 
residuals of fractures of the 4th and 5th metacarpals of the 
left hand.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
were insignificant and non-prejudicial to the appellant.  
They do not warrant another remand and further delay of the 
appellate process.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App., 
April 14, 2005).  

Evidentiary Background

The record reflects that the veteran is right handed.  

The veteran was struck by a vehicle while reporting for 
active duty for training (ACDUTRA) while serving with the Air 
Force Reserves in February 1982.  She sustained multiple 
injuries with deformities of both lower extremities as well 
as her upper left extremity.  These injuries included 
fractures of the right proximal tibia and fibula with a 
peroneal nerve palsy, open fracture of the left mid tibia and 
fibula that was also displaced, open displaced fracture of 
the left 4th and 5th metacarpals at the proximal end, and a 
closed Monteggia displaced fracture of the left ulna with 
radial acetabular fracture.  She underwent surgical repair of 
her fractures.  

By rating action in May 1987, the veteran was awarded service 
connection for residuals of fractures of the left forearm, 
left lower leg, right lower leg, and left hand (4th and 5th 
metacarpals).  A noncompensable disability evaluation was 
assigned for the residuals of the fractures of the 4th and 5th 
metacarpals.  Service connection for various scars was also 
awarded.

The veteran submitted her claims for an increased rating for 
her service connected left hand disability and service 
connection for varicose veins in October 1995.  She alleged 
that her left hand had been aching more than usual and she 
had begun to experience a burning sensation.  She also noted 
that her dermatologist had informed her that her varicose 
veins could have resulted from trauma to the legs.  

In November 1995, the veteran was afforded a VA orthopedic 
examination.  The examiner noted some irregularity at the 
base of the 4th and 5th metacarpals of the left hand.  The 
veteran was sensitive to touch in that area.  A scar 
measuring 21/2 centimeters in length overlaid the region of the 
interspace between the 4th and 5th metacarpals.  

The report of a July 1996 private treatment record notes that 
the veteran complained of some discomfort over the left 
wrist.  She was noted to have a healed scar on the radial 
styloid area as well as on the dorsum of the 5th metacarpal.  
She had prominence of the radial head and lacked full 
supination.  She had full flexion and extension of the elbow, 
full pronation, and full wrist flexion and extension.  

A July 1996 private radiological report indicates that X-ray 
examination of the veteran's left wrist revealed some severe 
degenerative changes involving the wrist, especially 
laterally at the base of the 5th metacarpal where there was a 
healing fracture.  The impression was post-traumatic 
arthritis of the left wrist.  

At her July 1997 personal hearing, the veteran reported pain 
in her left wrist.  She took Naprosyn, Ibuprofen, and anti-
inflammatory medication for her left wrist.  Her pain 
depended on the weather.  If she knew she was going to be 
typing all day, she would take her medication in the morning 
as she would experience pain after two hours of typing.  
Medication helped the pain.  She worked as a federal 
investigator conducting background checks and investigations 
for people that need secret clearances.  She had not missed 
work because of her left wrist disability; however, her 
supervisor was very supportive and would let her modify her 
schedule to avoid using sick leave.  She reported difficulty 
shoveling snow.  She also reported swelling after physical 
activities which limited her motion.  She had problems with 
buttons and did not wear necklaces.  The veteran noted that 
her varicose veins were located below her knees where 
external devices were installed to treat her fractured legs.  
Her family did not have a history of varicose veins.  

In a December 1997 statement, Dr. Thomas W. Byron, the 
orthopedic surgeon who performed surgery on the veteran 
following her automobile accident, noted that the veteran had 
a variety of somatic complaints in her lower extremities.  
Additionally, she developed varicosities in the left leg and 
spider angiomata on both legs.  Dr. Byron felt that these 
conditions were post-traumatic in nature and were presently 
symptomatic.  Similarly, in a March 1998 statement, Dr. Byron 
again noted that the veteran developed spider angiomata of 
the lower extremities.  He felt that this condition was 
related to the "significant blunt trauma [the veteran] 
sustained to both lower extremities at the time of her 
accident in 1985."  

The veteran was afforded a VA orthopedic examination in April 
2000.  She reported difficulty using a keyboard for a 
prolonged period of time.  Physical examination revealed 
several healed surgical scars including an "L" shaped well-
healed surgical scar on the dorsum of the hand extending from 
the wrist over the fourth metacarpal.  This portion of the 
scar was 4 centimeters in length.  The scar then extended to 
the ulnar aspect of the hand over the fifth digit.  This 
portion of the scar was 2.5 centimeters in length.  The 
veteran was noted to have very intense sensation over the 
areas of scarring.  Sensation to light touch was otherwise 
intact and symmetrical with the right upper extremity.  Grip 
strength was 4 out of 5 on the left compared with 5 out of 5 
on the right.  Tinel's sign and Phalen's sign were negative.  
Atrophy of the hypothenar muscles was noted on the left side.  
Range of motion of the wrist was as follows:  45 degrees of 
volar flexion; 20 degrees of dorsiflexion; and radial and 
ulnar deviation within normal limits.  Range of motion of the 
digits of the fingers was within normal limits as was range 
of motion of the elbow.  X-ray examination revealed 
degenerative changes secondary to trauma of the left elbow, 
left wrist, and left hand.

In a statement dated in October 2001, the veteran noted that 
she had not received any current treatment for the residuals 
of fractures of the 4th and 5th metacarpals.  She attached a 
copy of an Internet article noting that one of the factors 
that could accelerate the appearance of varicose or spider 
veins included leg trauma.  

The veteran was afforded another VA orthopedic examination in 
February 2004.  She complained that her left hand ached.  The 
pain was not every day, but she reported episodes of pain 
lasting one to two days approximately six times per month.  
Her symptoms were aggravated with continuous activities or 
repetitive motion.  She denied any sensation changes or 
swelling.  She also denied any limitation in her daily 
activities.  She did not use assistive devices.  She did not 
report any increase in loss of range of motion during flare-
ups.  The veteran reported limited range of wrist and elbow 
motion from her old fractures.  The examiner noted that X-
rays taken in April 2000 showed degenerative changes in the 
wrist with possible fusion at the base of the 4th and 5th 
metacarpals.  Also, the 5th metacarpal was shorter than 
normal.  

Objective examination revealed that the veteran's sensation 
was grossly intact to light touch in the upper and lower 
extremities.  The veteran was able to make a full fist with 
her left hand without pain.  She was able to flex the 
metacarpophalangeal (MCP) joints.  Range of motion of the 
proximal interphalangeal (PIP) joints and distal 
interphalangeal (DIP) joints was within normal limits without 
pain.  Wrist dorsiflexion was from 0 to 60 degrees with 70 
degrees being noted as normal.  Wrist radial deviation was 
approximately 15 degrees with 20 degrees being normal.  Wrist 
ulnar deviation was 45 degrees which was noted to be normal.  
The examiner noted that all recorded ranges of motion were 
without any pain.  Grip strength was 5 out of 5 in the left 
hand.  Similarly, wrist dorsiflexion, palmar flexion, and 
hand intrinsic muscle strength was recorded as 5 out of 5.  
The pertinent diagnoses were status post multiple fractures 
to the lower extremities with open reduction and internal 
fixation with secondary venous insufficiency and status post 
fracture with open reduction and internal fixation of the 
left wrist/hand with limited range of motion.  The examiner 
opined that it was at least as likely as not that the 
veteran's varicose veins and lower extremity edema were 
related to her multiple fractures and ensuing surgeries.   
The examiner noted that X-rays taken in conjunction with the 
examination revealed narrowing of the radiocarpal joint space 
and findings suggesting deformity of the base of the 4th and 
5th metacarpal.

The veteran was also afforded a VA arteries and veins 
examination in February 2004.  The veteran reported a five-
year history of varicose veins.  She reported slight 
swelling, aches and pain associated with her varicosities.  
She had not had treatment for her varicose veins and she 
reported that the condition did not interfere with her 
employment.  Examination revealed small spider vein type 
varicose veins in the left lower extremity.  The right leg 
had small varicosities above the right ankle.  The impression 
was superficial varicose veins in the lower extremities.  It 
was opined that the varicose veins were not secondary to the 
veteran's service-connected lower extremity fractures.  

Due to the conflicting opinions expressed in the February 
2004 VA examination reports, the RO obtained a third medical 
opinion in June 2004.  The opining physician, after reviewing 
the claims folder and the prior examination reports, 
concluded that the veteran had only small areas of 
telangiectasis on both lower legs with no evidence of 
varicose veins.  There was no evidence of deep or superficial 
vein thrombus of venous insufficiency on venous duplex 
studies.  It was opined that the veteran's lower extremity 
edema was due to dependant edema and not related to multiple 
fractures or surgeries related to her inservice injuries.  

Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service connection may be granted on a 
secondary basis for disability which is proximately due to or 
the result of service-connected disability.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that her varicose veins are 
etiologically related to her service-connected lower 
extremity fractures or treatment thereof.  

The Board notes that there are conflicting medical opinions 
in the record concerning the relationship of the veteran's 
current lower extremity varicosities and her service-
connected lower leg disabilities.  Dr. Byron, the private 
physician that treated the veteran immediately following the 
in-service accident, opined that the veteran's varicosities 
and spider angiomata were related to the blunt trauma she 
sustained to her lower extremities in 1985.  This opinion is 
supported by the VA orthopedist that opined in February 2004 
that the veteran's varicose veins and lower extremity edema 
were at least as likely as not related to her multiple 
fractures and subsequent surgeries.  The evidence against the 
veteran's claim consists of the February 2004 vascular 
examination report and June 2004 medical opinion that 
concluded that the veteran varicose veins were not related to 
her accident.

In the Board's opinion, the evidence supporting the veteran's 
claim for service connection for varicose veins as secondary 
to multiple fractures of the lower extremities is at least in 
equipoise with that against the claim. Accordingly, service 
connection is in order for this disability.

Increased Rating for Residuals of Fractures of the 4th and 5th 
Metacarpals

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3. 

As in the present case, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet.App. 55, 
58 (1994).  

Disabilities of the musculoskeletal system are rated under 38 
C.F.R. § 4.71a.  During the pendency of this claim, the 
diagnostic criteria for evaluating disabilities of the 
fingers were amended, effective on August 26, 2002.  

Under the former criteria, when classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227, the following rules will be observed:

(1) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation; 

(2) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis; 

(3) With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable; and 

(4) With the thumb, the carpometacarpal 
joint is to be regarded as comparable to 
the metacarpophalangeal joint of other 
digits.  

Under Diagnostic Code 5223, a 10 percent disability rating is 
warranted if there is favorable ankylosis of the ring and 
little finger.  The ratings for Codes 5220 through 5223 apply 
to favorable ankylosis or limited motion permitting flexion 
of the tips to within 2 inches (5.1 cms.) of the transverse 
fold of the palm.  Limitation of motion of less than 1 inch 
(2.5 cms.) in either direction is not considered disabling.  
38 C.F.R. § 4.71a.  

The combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

Under Diagnostic Code 5227, ankylosis of the ring or little 
finger warrants a noncompensable disability rating.  

In pertinent part, the revised regulations under 38 C.F.R. § 
4.71a, Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand, Diagnostic Codes 5216-
5227 state:

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.  The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads.  Only joints in these 
positions are considered to be in 
favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.  

(3) Evaluation of Ankylosis of the Index, 
Long, Ring and Little Fingers:

(i) If both the metacarpophalangeal 
and proximal interphalangeal joints 
of a digit are ankylosed, and either 
is in extension or full flexion, or 
there is rotation or angulation of a 
bone, evaluate as amputation without 
metacarpal resection, at proximal 
interphalangeal joint or proximal 
thereto.

(ii) If both the metacarpophalangeal 
and proximal interphalangeal joints 
of a digit are ankylosed, evaluate 
as unfavorable ankylosis, even if 
each joint is individually fixed in 
a favorable position.
(iii) If only the 
metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, 
and there is a gap of more than two 
inches (5.1 cm.) between the 
fingertip(s) and the proximal 
transverse crease of the palm, with 
the finger(s) flexed to the extent 
possible, evaluate as unfavorable 
ankylosis.

(iv) if only the metacarpophalangeal 
or proximal interphalangeal joint is 
ankylosed, and there is a grip of 
two inches (5.1 cm) or less between 
the fingertip(s) and the proximal 
transverse crease of the palm, with 
the finger(s) flexed to the extent 
possible, evaluate as favorable 
ankylosis.

Under Diagnostic Code 5223, Favorable Ankylosis of Two Digits 
of One Hand, a 10 percent disability rating is warranted 
where there is favorable ankylosis of the ring and little 
fingers.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5227, ankylosis (favorable or 
unfavorable) of the ring finger or the little finger warrants 
a noncompensable rating.  The accompanying note to this 
diagnostic code indicates that VA should also consider 
whether evaluation as amputation is warranted and whether 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2004).  

Under the revised criteria, a noncompensable evaluation is 
assigned for any degree of limitation of motion of the ring 
(4th) or little (5th) finger of either the major or minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(effective August 26, 2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected musculoskeletal 
disability that is at least partly rated on the basis of 
range of motion, the Board must consider functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

Upon review of the medical evidence of record, the Board 
concludes that the disability of the veteran's left hand does 
not warrant a compensable evaluation on the basis of 
functional impairment of the fingers.  It is clear from the 
medical evidence that neither of the involved fingers is 
ankylosed or limited in motion to the degree required for a 
compensable evaluation under the former or current criteria.  
In this regard, the Board notes that the VA examination 
reports dated in April 2000 and February 2004 show that the 
veteran could make a grip with her left hand.  Similarly, she 
had full range of motion of her fingers.  The recent 2004 
examination report notes that the veteran did not have pain 
during the range of motion testing.  In addition, the April 
2000 examination report notes full range of motion of the 
fingers.  

The Board notes that the medical evidence shows that the 
veteran does have post-traumatic changes of the left wrist 
due to the service-incurred trauma.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

For the purpose of evaluating arthritis, the wrist is 
considered a major joint and multiple involvements of the 
interphalangeal, metacarpal and carpal joints of an upper 
extremity are considered groups of minor joints, ratable on 
parity with major joints.  38 C.F.R. § 4.45 (2004).

The presence of arthritis of the veteran's left wrist has 
been confirmed by X-ray evidence.  In addition, the veteran 
has some limitation of motion of the left wrist.  Therefore, 
she is entitled to a 10 percent evaluation for this 
functional impairment of the left wrist.  The presence of 
ankylosis of the wrist is required for an evaluation in 
excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5214.  The medical evidence demonstrates that the veteran has 
substantial useful motion of her left wrist.  Therefore, an 
evaluation in excess of 10 percent is not warranted.

Finally, the Board has considered whether there is any other 
appropriate basis for assigning a higher rating, but has 
found none.  In particular, the Board notes that the veteran 
has been assigned a separate 10 percent rating for a scar of 
the left hand, a rating that is not at issue in this appeal.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for varicose veins of the lower 
extremities is granted. 

A 10 percent rating for residuals of fractures of the left 
4th and 5th metacarpals is granted, subject to the criteria 
applicable to the payment of monetary awards.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


